Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 12-14, 17-23, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, et al. (US 2015/0250368, “Kim”), of record.  

Regarding claim 1, Kim discloses an apparatus (Figs 9A-B, below) comprising: 
a debris collection chamber 32A; 
an air filter 70 configured to allow air to pass through the air filter while inhibiting debris from passing through the air filter, [0070]; 
a collection chamber inlet opening 35 configured to allow debris-entrained air to flow into the collection chamber [0058], also Fig 5; and 
wherein the air filter is movable from a first position (Fig 9A), in which the air filter covers the chamber inlet opening, to a second position (Fig 9B), in which the air filter does not cover the chamber inlet opening.                               
             
   
    PNG
    media_image1.png
    338
    454
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    368
    456
    media_image2.png
    Greyscale

                  
Regarding claims 2-5, Kim discloses the limitations of claim 1, as described above, and further discloses: 
wherein the air filter 70 forms at least a portion of a wall of the debris collection chamber (a portion of the front lower wall), and the air filter allows air to pass out of the debris collection chamber [0070], 
wherein the collection chamber has a first volume (defined by the volume within 70) when the air filter is in the first position, and the debris collection chamber has a second, larger volume when the air filter is moved to the second position (Fig 9B), 
wherein the air filter 70 is adapted to be maintained in the first position when no negative pressure is applied to the air filter (Fig 9A, [0101]), and 
wherein the air filter 70 is adapted to be moved to the second position when negative pressure is applied to the air filter to draw air through the chamber inlet opening (Fig 9B, [0102]).
Regarding claims 6, 8, 12, and 13, Kim discloses the limitations of claim 1, as described above, and further discloses: 
wherein the collection chamber comprises a bottom 34, sidewalls (front, rear, and lateral sidewalls), and a top 44, wherein the chamber top is movable relative to the chamber bottom (flexible tube 44 movable), 
wherein the air filter 70 is biased toward the first position when no negative pressure is applied to the air filter (Fig 9A, gravity holds filter 70 in the lower position), 
wherein the chamber bottom 34 comprises a rigid floor, and 
inlet walls extending upwardly from the chamber bottom 34, wherein the inlet opening 35 is formed at least in part by a top rim of the inlet walls (inlet walls that circumscribe and define inlet 35 extend up from bottom surface, including top rim of inlet walls and inlet, Fig 5).

Regarding claims 14, 17, 18, 19, and 20, Kim discloses the limitations of claim 1, as described above, and further discloses: 
wherein a cleaning head 30, wherein the collection chamber is attached to the cleaning head (Fig 4), 
wherein the collection chamber is permanently attached to the cleaning head (Fig 5), 
wherein the cleaning head includes a suction nozzle, and an air flow path connects the suction nozzle to the chamber inlet opening (Figs 4-5), 
wherein the suction nozzle and the collection chamber are integrally formed as a unitary piece (Fig 5), and 
a cleaning pad 52 attached to the cleaning head (Fig 9A, [0080]).




Regarding claims 21 and 22, Kim discloses the limitations of claim 1, as described above, and further discloses: 
an inlet 80 leading to the chamber inlet opening, wherein the inlet has slanted floor (Fig 9B), and
wherein the collection chamber has no openings other than the inlet opening (Fig 9A).

Regarding claim 23, Kim discloses apparatus adapted to be attachable to a vacuum cleaner (Figs 9A-B, above), the apparatus comprising: 
a debris collection chamber 32A; 
a collection chamber inlet opening configured to allow debris-entrained air to flow into the debris collection chamber (lower left inlet); 
an air filter 70 configured to allow air to pass through the air filter while inhibiting debris from passing through the air filter [0070]; 
a cover 80 movable from a first position in which the cover covers the chamber inlet opening (Fig 9A), to a second position in which the cover does not cover the chamber inlet opening (Fig 9B); 
wherein the cover 80 is attached to the air filter 70 (Figs 9A-B), and the air filter is arranged such that when the air filter is under no negative pressure, the cover is in the first position (Fig 9A), and the air filter is arranged such that when negative pressure is applied to the air filter to draw air through the chamber inlet opening, the air filter moves the cover to the second position (Fig 9B).

Regarding claim 45, Kim discloses an apparatus adapted to be attachable to a cleaning device having a suction source (Figs 9A-B, above), the apparatus comprising: 
a debris collection chamber 32A having a chamber wall 70 that moves when negative pressure is applied to the collection chamber (Figs 9A-B); 
a collection chamber inlet opening configured to allow air to flow into the debris collection chamber when negative pressure is applied to the debris collection chamber (opening at lower left); 
a cover 80 movable from a first position (Fig 9A), in which the cover covers the chamber inlet opening, to a second position (Fig 9B), in which the cover does not cover the chamber inlet opening; 
wherein the cover 80 is attached to the chamber wall and arranged such that when the chamber wall moves due to the negative pressure being applied the collection chamber, the chamber wall moves the cover from the first position to the second position in which the cover does not cover the chamber inlet opening (Fig 9B), and a flow path is opened for debris-entrained to be drawn into the collection chamber through the chamber inlet opening (Fig 9B).


Allowable Subject Matter
Claims 7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 7 and 9, the closest art of record, Kim ‘368, discloses the limitations of claims 6 and 8, as described above, but Kim, alone or in combination, does not teach, suggest, or make obvious that the air filter is biased toward the first position when no negative pressure is applied to the air filter, or that the chamber top is connected to the collection chamber with a connector that biases the air filter toward the first position.  Claims 10-11 would be allowable as being dependent from an allowed claim.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D KELLER/Primary Examiner, Art Unit 3723